DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-15 of U.S. Application No. 16/015599 filed on 10/29/2021 have been examined. 	
Office Action is in response to the Applicant's amendments and remarks filed10/29/2021. Claim 4 is presently amended. Claims 1-15 are presently pending and are presented for examination.
Response to Arguments
In regards to the previous rejection under 35 U.S.C. § 112b: the amendment to claim 4 does not overcome the 35 USC § 112(b) rejection. The amendment still does not clarify which value W1 is supposed to represent. It is still not clear if W1 is supposed to be “the predicted mass air flow W1” or supposed to be “a current value W1 of mass air flow”. Therefore, the previous 35 USC § 112(b) rejection is maintained on both claims 4 & 14.

In regards to the previous rejection under 35 U.S.C. § 103: Applicant's arguments filed 10/29/2021 have been fully considered but they are not persuasive. Applicants argue that the prior art does not disclose the limitation “a differential pressure transducer for measuring differential pressure dPx across the inlet barrier filter during operation of the aircraft to continuously produce an output value in real time”. Applicant further argues “Boyce cannot obviate the pressure transduce for measuring differential pressure across the inlet barrier because the internal and external pressure sensors 154, 152 may be in the form of pressure transducers that are electrically coupled to a controller 136 that may be used to compare the internal and external pressures as measured by the pressure sensors 152). The definition of a transducer is an electronic device that converts energy from one form to another. After reading the definition of a transducer, a further description is not required of the Boyce transducer to show how it converts the energy from one form to another since it already is a transducer similar to the application’s transducer. Further, the pressure transducers in Boyce operate in the same fashion as the applications pressure transducers, which measure from an internal and external end and convert the energy from one form to another to show their readings and indicate a pressure differential if one is detected. The application’s specification discloses 
Applicants argue that the prior art does not disclose the limitations “a display interface for converting the percent restriction of air flow through the inlet filter to a displayed indication in real time of the inlet barrier filter condition, wherein the displayed indication is continuously displayed in real time on the display interface”. Applicant further argues “Moreover, Boyce lacks any disclosure regarding the granularity in displaying a percent restriction of airflow or any suggestion about how to modify registers in hardware to account for displaying the percentages claimed by the applicant....Because Boyce relies on a single register for a binary representation of whether the restriction is met, a person of ordinary skill in the art would not predict to expand the size of the registers to display a percentage on the display interface.” and “ While the optical system in deGaribody appears to continuously monitor the intake of an aircraft, a person of ordinary skill in the art would fail to reach what is claimed by Applicant from following deGaribody....A person of ordinary skill in the art would find it unpredictable to apply an optical system focusing on debris entering into an intake for monitoring pressure differential across the intake and the outward components of an air filter...” Examiner respectfully disagrees.  Applicant 
Applicants argue that the prior art does not disclose the limitation “a digitizing mechanism in the flight control computer system to convert the output value to digital form for storage in a register”. Applicant further argues “deGaribody fails to disclose storing a digital form of an output value of a differential pressure transducer in a register” Examiner respectfully disagrees.  Applicant is reminded that claims must be given their broadest reasonable interpretation.  As similarly discussed in the previous office action, deGaribody discloses an aggregate count sensor data processor that includes an analog to digital (A/D) converter to convert the air mass flow data from the laser sensor to digital electronic signals (see at least deGaribody, para. [0054]). deGaribody further discloses a plurality of types of mass storage devices that are included in the laser sensor system and operating parameter/air data monitors and vehicle controllers (see at least deGaribody, para. [0048]:  the example laser sensor system 504, the example operating parameter/air data monitor 506, the example vehicle controller 508, and/or, more generally, the example vehicle data system 500 of FIG. 5 is/are hereby expressly defined to include a tangible computer readable storage device or storage disk such as a memory, a digital versatile disk (DVD), a compact disk (CD), a Blu-ray disk, etc. storing the software and/or firmware.). The different types of processors and storage devices show that the data that is transmitted through the systems can be stored in memory. In conclusion, the 103 rejection is maintained provided the arguments above. 
Applicants argue that the prior art does not disclose the limitations “converting the percent restriction of air flow to a displayed indication of the inlet barrier filter condition”. Applicants further argues “Additionally, nothing in Moore even suggests any sort of conversion of the data to display on an interface. While Moore includes an alert for a user when the pressure decreases below a particular threshold, Moore completely lacks any discussion about conversion to percent restriction to display an indication.”. Examiner respectfully disagrees.  Applicant is reminded that claims must be given their broadest reasonable interpretation.  As previously recited in the previous office action, Moore senses the mass air flow through sensors that are placed at the air cleaner assembly (see at least Moore, para. [0019]). Moore further discloses that the dirty filter is covered in particulate which teaches that a filter can be contaminated or clogged due to particulate (see at least Moore, para. [0023]). Moore further discloses a processor that is able to intake all the data from a dirty filter data store and data from a clean filter data store and 
Applicant argues that the prior art does not disclose the limitation “a predicted mass air flow value W1, wherein W1 is calculated using an engine thermodynamic model”. Applicant further argues “Because the pressure sensor cannot obtain a pressure differential, Vega’s . Examiner respectfully disagrees.  Applicant is reminded that claims must be given their broadest reasonable interpretation. Vega discloses a computing device that acquires pressure data of a system in order to determine an airflow of the duct. Vega shows that you are able to use a thermodynamic model as that uses sensor data as input data in order to make an estimation of the performance and airflow of the gas turbine engine system (see at least Vega, para. [0023]). Vega was used for the idea of a thermodynamic model is used to receive reference data and used to calculate performance. In conclusion, the 103 rejection is maintained provided the arguments above. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Boyce and deGaribody disclose how pressure sensors may be in the form of pressure transducers that measure the pressure of air. Further Boyce shows how the transducer is connected to the controller to give readings of the pressure; since transducers are known as converting one form of energy to another, the pressure transducers recited in Boyce and deGaribody appear to be similar to the application’s transducers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boyce to incorporate the teaching of a digitizing mechanism in the flight control  and wherein the displayed indication is continuously displayed in real time on the display interface of deGaribody in order to determine airflow conditions at an inlet of an engine (see at least deGaribody, para. [0032]).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 & 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “a real time value W1 of mass air flow”.  The metes and bounds of the limitations are not clear.  It is unclear if W1 is required to be the predicted mass air flow W1 as recited in the independent claims or a real time value of mass air flow.
Claim 14 recites the limitation "a current value W1 of mass air flow".  The metes and bounds of the limitations are not clear.  It is unclear if W1 is required to be the predicted mass air flow W1 as recited in the independent claims or a current value W1 of mass air flow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, & 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0312270A1 (“Boyce”), in view of US 2015/0330310A1 (“deGaribody”), further in view of US 2017/0211498A1 (“Moore), further in view of US 2017/0306788A1 (“Vega”).
As per claim 1 Boyce discloses
In an aircraft equipped with a flight control computer system responsive to programmed instructions and powered by a turboshaft engine, an engine inlet barrier filter monitor, comprising:
a differential pressure transducer for measuring differential pressure dPx across the inlet barrier filter during operation of the aircraft to continuously produce an output value in real time (see at least Boyce, para. [0041]: the internal and external pressure sensors 154, 152 may be in the form of pressure transducers that are electrically coupled to a controller 136 that may be used to compare the internal and external pressures as measured by the pressure sensors 152, 154. If, for example, each of the internal and external pressure sensors 154, 152 is a pressure port, each of the pressure ports may lead to a pressure switch 150 (e.g., as shown in FIG. 6) to produce a pressure differential between the internal and external pressures.);
a display interface for converting an alert indicative of filter restriction to a displayed indication of the inlet barrier filter condition (see at least Boyce, para. [0036-0037]: an alert may be provided in the aircraft that is indicative of filter restriction when a pressure differential between the internal pressure in the clean air space 116 and the external pressure deviates by a selected amount. In one or more embodiments, the aircraft 100 may include a display module 101 to convey the alert to the user or anyone else positioned within the aircraft 100 (or the alert may be delivered to anyone else that may not be positioned within the aircraft 100) about the status of the health of the filter system 112.)
Boyce does not explicitly disclose
a digitizing mechanism in the flight control computer system to convert the output value to digital form for storage in a register;
a processing algorithm executed in the flight control computer system for calculating, a percent restriction of air flow through the inlet barrier filter from the digitized and stored output value as a function of a predicted mass air flow value W1 of air inlet to the turboshaft engine, wherein W1 is calculated using an engine thermodynamic model; and, 
a display interface for converting the percent restriction of air flow to a displayed indication of the inlet barrier filter condition.
deGaribody teaches
a digitizing mechanism in the flight control computer system to convert the output value to digital form for storage in a register (see at least deGaribody, para. [0032]: The engine 302 of the illustrated example includes one or more pressure sensors 327 (e.g., pressure transducers) and/or one or more temperature sensors 329 (e.g., thermocouples) positioned downstream from the fan 310 and/or the inlet 312. More specifically, the pressure sensors 327 and/or the temperature sensors 329 detect the pressure and temperature of the air at different locations downstream from the inlet 312 and upstream from the combustion chamber 320. The pressure and temperature information provided by the respective pressure and temperature sensors 327 and 329, along with other air data information provided by an air data monitor system & para. [0054]: The aggregate count sensor 702 communicates the signals 513 to the aggregate count sensor data processor 704. The example aggregate count sensor data processor 704 converts such information to computer processable electronic signals 518 that may be used to determine the desired characteristics or parameters of the air flowing through the engine inlet 516. For example, the aggregate count sensor data processor 704 may include, for example, an analog to digital (A/D) converter and/or an optical transducer to convert the data from the inlet laser sensor 514 to the electronic signals 518 (e.g., digital electronic signals).),
wherein the displayed indication is continuously displayed in real time on the display interface (see at least deGaribody, para. [0024]: In some examples, the methods and apparatus disclosed herein provide real time mass airflow data (e.g., air mass flow rate) to a vehicle controller (e.g., a Full Authority Digital Engine Controller (FADEC), an automobile central controller, etc.) and the vehicle controller determines or adjusts the mass fuel flow to a combustion engine based on the mass airflow data. & para. [0044-0046]: In the illustrated example, the example vehicle data system 500 includes an engine 502, a laser sensor system 504, an operating parameter/air data monitor 506, and a vehicle controller 508. The engine 502 of the illustrated example may be an aircraft engine (e.g., a turbofan or turbojet engine, the example engines 108, 110, 204 and 206 of FIGS. 1 and 2, the example aircraft engine 300 of FIGS. 3 and 4, etc.), an automobile engine (e.g., an internal combustion engine), and/or any other engine that can be implemented with an example inlet laser sensor such as, for example, the laser sensor 340 of FIG. 3. The laser sensor system 504 of the illustrated example includes a signal processor 510 and an air mass flow rate system 512. The signal processor 510 of the illustrated example communicatively couples and/or receives one or more data or signals 513 (e.g., raw data) generated by an inlet laser sensor 514 positioned at an inlet 516 of the engine 502. In addition, the air mass flow system rate system 512 is communicatively coupled to the operating parameter/air data monitor 506, which provides information or data 520 (e.g., air conditions) of the vehicle such as, for example, vehicle speed, an angle of attack of the vehicle, an altitude of the vehicle, static and/or dynamic air pressures, etc. The vehicle controller 508 is also communicatively coupled to the operating parameter/air data monitor 506 and receives the data 520 from the operating parameter/air data monitor 506 to determine a mass fuel flow value based on the data 520 provided by the operating parameter/air data monitor 506 and the air mass flow rate 522 provided by the air mass flow rate system 522.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boyce to incorporate the teaching of a digitizing mechanism in the flight control computer system to convert the output value to digital form for storage in a register and wherein the displayed indication is continuously displayed in real time on the display interface of deGaribody in order to determine airflow conditions at an inlet of an engine (see at least deGaribody, para. [0032]).
Moore teaches
a processing algorithm executed in the flight control computer system for calculating, a percent restriction of air flow through the inlet barrier filter from the digitized and stored output value as a function of a sensed mass air flow value W1 of air inlet to the turboshaft engine, (see at least Moore, para. [0013]: digital signal processing elements, logic elements, look-up tables, or the like, which may carry out a variety of functions under the control of one or more microprocessors or other control devices. para. [0023-0025]: The dirty filter data datastore 30 stores pressure data corresponding to a dirty air filter. The data may be determined based on an average (or other value) of measurements taken from a dirty filter (e.g., a filter mostly covered in particulate). The pressure data can be stored in one or more interpolated lookup tables. The clean filter data datastore 32 stores pressure data corresponding to a clean air filter. The data may be determined based on an average (or other value) of measurements taken from a clean filter (e.g., a new filter). The pressure data can be stored in one or more interpolated lookup tables. & para. [0033-0034]: with reference to FIG. 3, the pressure based use life computation module 38 retrieves from the dirty filter data datastore 30 a first pressure value (B.sub.1) that corresponds to the mass airflow (m.sub.1) on the curve 100 that is associated with the intake air temperature data 53 for the dirty filter and retrieves a second pressure value (B.sub.2) that corresponds to the mass airflow (m.sub.2) on the curve); and
converting the percent restriction of air flow to a displayed indication of the inlet barrier filter condition (see at least Moore, para. [0038]: The notification determination module 46 receives as input the actual use life 66 and the peak engine power loss data 68. The notification determination module 46 generates notification signals 70 and/or notification messages 72 to notify the user based on the use life 66 and/or the peak engine power loss data 68. ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boyce to incorporate the teaching of a processing algorithm executed in the flight control computer system for calculating using an engine thermodynamic model, a percent restriction of air flow through the inlet barrier filter from the digitized and stored output value as a function of a sensed mass air flow value W1 of air inlet to the turboshaft engine and converting the percent restriction of air flow to a displayed indication of the inlet barrier filter condition of Moore in order to predict and notify a user of a use life of the air filter (see at least Moore, para. [0015]).
Vega teaches
a predicted mass air flow value W1, wherein W1 is calculated using an engine thermodynamic model (see at least Vega, para. [0023]: In addition, a physics-based model, such as a thermodynamic model, may be used that uses as input data from other sensors (e.g., fuel usage, air flow, temperature, pressure, knock, and/or vibration, etc.) in the gas turbine engine system 10 disposed at other locations, such as on the compressor 30, the fuel nozzle 18, the combustor 22, the turbine 24, the shaft 28, the exhaust 26, and/or the load 34. The thermodynamic model may be used to make an estimation of the performance (e.g., speed, fuel usage, temperature, pressure) of the gas turbine engine system 10. With the performance of the gas turbine engine system 10 thus derived, the computing device 14 may calculate an estimated air flow or mass in the gas turbine engine system 10 that was used to arrive at the estimated gas turbine engine system 10 performance.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boyce to incorporate the teaching of wherein W1 is calculated using an engine thermodynamic model of Vega in order to derive how much air mass or flow is traversing through the duct according to the operating conditions of the gas turbine engine system. (see at least Vega, para. [0025]).

As per claim 3 Boyce does not explicitly disclose
wherein the digitizing mechanism comprises: an analog-to-digital converter 
deGaribody teaches
wherein the digitizing mechanism comprises: an analog-to-digital converter (see at least deGaribody, para. [0032]: The engine 302 of the illustrated example includes one or more pressure sensors 327 (e.g., pressure transducers) and/or one or more temperature sensors 329 (e.g., thermocouples) positioned downstream from the fan 310 and/or the inlet 312. More specifically, the pressure sensors 327 and/or the temperature sensors 329 detect the pressure and temperature of the air at different locations downstream from the inlet 312 and upstream from the combustion chamber 320. The pressure and temperature information provided by the respective pressure and temperature sensors 327 and 329, along with other air data information provided by an air data monitor system & para. [0054]: The aggregate count sensor 702 communicates the signals 513 to the aggregate count sensor data processor 704. The example aggregate count sensor data processor 704 converts such information to computer processable electronic signals 518 that may be used to determine the desired characteristics or parameters of the air flowing through the engine inlet 516. For example, the aggregate count sensor data processor 704 may include, for example, an analog to digital (A/D) converter and/or an optical transducer to convert the data from the inlet laser sensor 514 to the electronic signals 518 (e.g., digital electronic signals).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boyce to incorporate the teaching of the digitizing mechanism comprises an analog-to-digital converter of deGaribody in order to determine airflow conditions at an inlet of an engine (see at least deGaribody, para. [0032]).

As per claim 4 Boyce discloses a turboshaft engine (see at least does not explicitly disclose
wherein the processing algorithm comprises: a function expressed as R = (dPx - dPclean) / (dPmax - dPclean) X 100 where R is evaluated at a current value W1 of mass air flow at the air inlet to the engine, dPc = value of dP for a clean filter at W1, dPmax = value of dP for a clogged filter at Wl, and dPx = transducer value of dP at Wl.
deGaribody teaches
a turboshaft engine (see at least deGaribody, para. [0025]: The example methods and apparatus disclosed herein may be used with turbojet engines, turbofan engines, propeller engines, internal combustion engines, automobile engines, an air filtration system, a heater, a conditioner, and/or any other vehicle, engine, system or apparatus that requires adjusting a parameter (e.g., fuel flow demand) based on an airflow condition(s).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boyce to incorporate the teaching of a turboshaft engine of deGaribody in order to determine airflow conditions at an inlet of an engine (see at least deGaribody, para. [0032]).
Moore teaches
wherein the processing algorithm comprises: a function expressed as R = (dPx - dPclean) / (dPmax - dPclean) X 100 where R is evaluated at a current value W1 of mass air flow at the air inlet to the engine, dPc = value of dP for a clean filter at W1, dPmax = value of dP for a clogged filter at Wl, and dPx = transducer value of dP at Wl (see at least Moore, para. [0033-0034]: The pressure based use life computation module 38 then computes the use life 58 based on a pressure differential computed from the sensed pressure P.sub.1 and sensed the pressure P.sub.2, and the retrieved pressure values A.sub.1, A.sub.2, B.sub.1, and B.sub.2. For example the pressure based use life computation module computes the use life 58 based on the following equation: 
UL 1 ( % ) = 100 .times. ( B 2 - B 1 ) + ( P 2 - P 1 ) ( B 2 - A 2 ) - ( B 1 - A 1 ) . ( 1 )).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boyce to incorporate the teaching of a processing algorithm comprises a function of Moore in order to predict and notify a user of a use life of the air filter (see at least Moore, para. [0015]).

As per claim 5 Boyce discloses

a visual indicator driven by a graphics processor and configured to output an alert reading accompanied by a statement "maintenance required" when the indicated differential pressure deviates by a selected amount (see at least Boyce, para. [0035-0036]: an alert may be provided in the aircraft that is indicative of filter restriction when a pressure differential between the internal pressure in the clean air space 116 and the external pressure deviates by a selected amount. In one or more embodiments, the aircraft 100 may include a display module 101 to convey the alert to the user or anyone else positioned within the aircraft 100 (or the alert may be delivered to anyone else that may not be positioned within the aircraft 100) about the status of the health of the filter system 112.).
Boyce does not explicitly disclose
a percent restriction reading when the indicated percent restriction exceeds a predetermined value.
Moore teaches 
a percent restriction reading when the indicated percent restriction exceeds a predetermined value (see at least Moore, para. [0035-0039]: The age based use life computation module 40 then determines a use life 64 based on the age. For example, as shown in greater detail with regard to FIG. 4, the age based use life computation module 40 retrieves from the filter age data datastore 34 a use life (in percent) that corresponds to the determined age (in years). The age based use life 64 is set equal to the retrieved value; The notification determination module 46 receives as input the actual use life 66 and the peak engine power loss data 68. The notification determination module 46 generates notification signals 70 and/or notification messages 72 to notify the user based on the use life 66 and/or the peak engine power loss data 68.; the notification determination module 46 generates the notification signals 70 and/or messages 72 when the use life 66 indicates that the life of the air filter 14 is near complete (e.g., when the use life 66 is less than a threshold).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boyce to incorporate the teaching of a percent restriction reading when the indicated percent restriction exceeds a predetermined value of Moore in order to predict and notify a user of a use life of the air filter (see at least Moore, para. [0015]).

As per claim 6 Boyce does not explicitly disclose
wherein the predetermined value comprises less than 100 percent.
Moore teaches
wherein the predetermined value comprises less than 100 percent (see at least Moore, Fig. 3 & para. [0035-0039]: The age based use life computation module 40 then determines a use life 64 based on the age. For example, as shown in greater detail with regard to FIG. 4, the age based use life computation module 40 retrieves from the filter age data datastore 34 a use life (in percent) that corresponds to the determined age (in years). The age based use life 64 is set equal to the retrieved value; The notification determination module 46 receives as input the actual use life 66 and the peak engine power loss data 68. The notification determination module 46 generates notification signals 70 and/or notification messages 72 to notify the user based on the use life 66 and/or the peak engine power loss data 68.; the notification determination module 46 generates the notification signals 70 and/or messages 72 when the use life 66 indicates that the life of the air filter 14 is near complete (e.g., when the use life 66 is less than a threshold).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boyce to incorporate the teaching of the predetermined value comprises less than 100 percent of Moore in order to predict and notify a user of a use life of the air filter (see at least Moore, para. [0015]).

As per claim 8 Boyce discloses
wherein the aircraft equipped with a flight control computer system and powered by a turboshaft engine is a rotorcraft (see at least Boyce, para. [0028-0029]: a filter system 112 mounted on an aircraft 100 is depicted in FIG. 1. In this embodiment, the aircraft 100 is a helicopter although the filter systems described herein may, in one or more embodiments, be useful with, e.g., fixed wing aircraft; The aircraft 100 depicted in FIG. 1 includes a fuselage 102, rotors 104, and two aircraft engines 106 located on opposite sides of the aircraft 100 below rear rotor 104 (although only one engine 106 is seen in FIG. 1). The aircraft engine 106 may be in the form of a turbine engine, a piston engine, or another type of engine suitable for driving the rotors 104 to provide lift and/or thrust for the aircraft 100.).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Boyce, in view of deGaribody, in view of Moore, in view of Vega, further in view of US 8459038B1 (“Lickfold”).
As per claim 2 Boyce does not explicitly disclose
wherein the predicted mass inlet air flow value W1 comprises:
an operating condition calculated in the flight control computer system derived from the engine thermodynamic model for the turboshaft engine and given operating parameters including 
Lickfold teaches
wherein the predicted mass inlet air flow value W1 comprises:
an operating condition calculated in the flight control computer system derived from the engine thermodynamic model for the turboshaft engine and given operating parameters including at least aircraft speed, compressor and power shaft speeds, and ambient pressure and temperature corrected to sea level standard values (see at least Lickfold, col. 3 lines 40-60:for example, by controlling the controllable load 38 so as to regulate one of the rotational speed N.sub.1 of the low -pressure spool 16 or the corresponding rotational speed N.sub.2 of the high -pressure spool 22 responsive to the other of the rotational speed N.sub.2 of the high -pressure spool 22 or the corresponding rotational speed N.sub.1 of the low -pressure spool 16. The controller 44 further provides for controlling the amount of fuel 34 injected into the combustion chamber 32 responsive to an associated power level command 46, which in turn controls rotational speed N.sub.2 of the high -pressure spool 22, and as a result, the power generated by the two-spool turboshaft engine 12, 12.1.  col. 5 lines 15-19: the mass air flow, P.sub.i and T.sub.i are the pressure and temperature, respectively, at the inlet of the compressor, T.sub.Std is the standard atmospheric temperature at sea level, e.g. 518.67 degrees Rankine, and P.sub.Std is the standard atmospheric pressure at sea level, & col. 7 lines 40-65: For example, for a two-spool turboshaft engine 12, 12.2 used as a turboprop engine, the associated input conditions include altitude and associated ambient pressure P.sub.0, air speed Mn, ambient temperature T.sub.0, shaft load torque, and input fuel flow rate, wherein the air speed Mn in combination with the ambient pressure P.sub.0 and ambient temperature T.sub.0 provide for determining the associated pressure P.sub.1 and temperature T.sub.1 at the inlet 28 of the low -pressure compressor 14. Given these inlet conditions, the mathematical engine model 84 then provides for determining the resulting rotational speeds N.sub.1, N.sub.2 of the low 14 and high 20 pressure compressors, the associated pressures P.sub.1, P.sub.2, P.sub.3 and temperatures T.sub.1, T.sub.2, T.sub.3 at the inlets 28, 30 and outlets 30, 32 of the low 14 and high 20 pressure compressors, and the associated mass air flow W.sub.A and corrected mass air flows 74.1, 74.2 of the low 14 and high 20 pressure compressors.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boyce to incorporate the teaching of an operating condition calculated in the flight control computer system derived from the engine thermodynamic model for the turboshaft engine and given operating parameters including at least aircraft speed, compressor and power shaft speeds, and ambient pressure and temperature corrected to sea level standard values of Lickfold in order to regulate the rotational speed N.sub.1 of the low -pressure compressor (see at least Lickfold, col. 3 lines 49-51).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Boyce, in view of deGaribody, in view of Moore, in view of Vega, further in view of US 2002/0016654A1 (“Ing”).
As per claim 7 Boyce does not explicitly disclose
wherein the percent restriction reading comprises: a gauge display of continuous real time values between 0 and 100 percent.
Ing teaches
(see at least Ing, Figs. 1-2 &  para. [0023-0029]: providing an indication of the engine parameter if it is operating in the danger region; and (e) simultaneously displaying all the representative values of the health parameters in a digital and graphical form.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boyce to incorporate the teaching of wherein the percent restriction reading comprises: a gauge display of continuous real time values between 0 and 100 percent of Ing in order to determine if each individual parameter is operating in the safe or danger region (see at least Ing, para. [0030]).

Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Boyce, in view of Moore, in view of Lickfold, in view of Vega, further in view of deGaribody.
As per claim 9 Boyce discloses
A method for monitoring restriction in an air inlet filter of a turboshaft engine in an aircraft having a flight control computer system operable according to programmed instructions stored in non-volatile memory, comprising the steps of:
constructing a functional relationship of differential pressure dP as a function of an inlet air flow at the air inlet to the turboshaft engine as installed in the aircraft (see at least Boyce, para. [0025]: It is desirable to measure the pressure differential across an air filter on the main engine of a helicopter to monitor the health of the air filter. As the filter becomes increasingly dirty, the pressure differential may increase because e.g., while the pressure outside of the air filter may remain relatively stable, the pressure within the clean air space of the air filter will significantly decrease because of the increased resistance to air passing through a dirty filter. A pressure switch may be used to measure this pressure differential between outside of the filter and within the clean air space of the air filter and produce an alert when the pressure differential deviates by a selected amount. In other words, when the pressure differential is indicative of a dirty filter, the pilot or other personnel may be alerted of the issue (with the alert taking the form of one or more of a visual, audible, and/or tactile alert).);
receiving a real time transducer value dPx during operation of the aircraft from a differential pressure transducer disposed in an inlet air path of the turboshaft engine corresponding to pressure drop across the inlet filter (see at least Boyce, para. [0041]: the internal and external pressure sensors 154, 152 may be in the form of pressure transducers that are electrically coupled to a controller 136 that may be used to compare the internal and external pressures as measured by the pressure sensors 152, 154. If, for example, each of the internal and external pressure sensors 154, 152 is a pressure port, each of the pressure ports may lead to a pressure switch 150 (e.g., as shown in FIG. 6) to produce a pressure differential between the internal and external pressures.);
outputting in real time an air inlet filter condition to an instrument panel indication corresponding to a differential pressure deviation (see at least Boyce, para. [0036-0037]: an alert may be provided in the aircraft that is indicative of filter restriction when a pressure differential between the internal pressure in the clean air space 116 and the external pressure deviates by a selected amount. In one or more embodiments, the aircraft 100 may include a display module 101 to convey the alert to the user or anyone else positioned within the aircraft 100 (or the alert may be delivered to anyone else that may not be positioned within the aircraft 100) about the status of the health of the filter system 112.)
Boyce does not explicitly disclose
constructing a graphical characteristic curve set of a functional relationship of differential pressure dP as a function of a mass inlet air flow W1 for the turboshaft engine as installed in the aircraft;
retrieving operating parameters of the turboshaft engine according to its thermodynamic model stored in the non-volatile memory, the operating parameters including aircraft speed, compressor and power shaft speeds, and ambient pressure and temperature referenced to sea level standard values, which together comprise independent variables for predicting the mass inlet air flow W1 at the air inlet to the turboshaft engine;
calculating for the turboshaft engine, using an engine thermodynamic model, the predicted mass inlet air flow value W1 from the operating parameters;
calculating a percentage restriction of the air inlet filter; and 
outputting an air inlet filter condition to an instrument panel indication corresponding to the percentage restriction, wherein the air inlet filter condition is continuously displayed.
Moore teaches
constructing a graphical characteristic curve set of a functional relationship of differential pressure dP as a function of a mass inlet air flow W1 for the engine as installed in the vehicle  (see at least Moore, Fig. 3 & para. [0033-0034]: with reference to FIG. 3, the pressure based use life computation module 38 retrieves from the dirty filter data datastore 30 a first pressure value (B.sub.1) that corresponds to the mass airflow (m.sub.1) on the curve 100 that is associated with the intake air temperature data 53 for the dirty filter and retrieves a second pressure value (B.sub.2) that corresponds to the mass airflow (m.sub.2) on the curve); and 
(see at least Moore, para. [0038]: The notification determination module 46 receives as input the actual use life 66 and the peak engine power loss data 68. The notification determination module 46 generates notification signals 70 and/or notification messages 72 to notify the user based on the use life 66 and/or the peak engine power loss data 68. ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boyce to incorporate the teaching of constructing a graphical characteristic curve set of a functional relationship of differential pressure dP as a function of a mass inlet air flow W1 for the engine as installed in the vehicle and outputting an air inlet filter condition to an instrument panel indication corresponding to the percentage restriction of Moore in order to predict and notify a user of a use life of the air filter (see at least Moore, para. [0015]).
Lickfold teaches
retrieving operating parameters of the turboshaft engine according to its thermodynamic model stored in the non-volatile memory, the operating parameters including aircraft speed, compressor and power shaft speeds, and ambient pressure and temperature referenced to sea level standard values, which together comprise independent variables for predicting the mass inlet air flow W1 at the air inlet to the turboshaft engine (see at least Lickfold, col. 3 lines 40-60:for example, by controlling the controllable load 38 so as to regulate one of the rotational speed N.sub.1 of the low -pressure spool 16 or the corresponding rotational speed N.sub.2 of the high -pressure spool 22 responsive to the other of the rotational speed N.sub.2 of the high -pressure spool 22 or the corresponding rotational speed N.sub.1 of the low -pressure spool 16. The controller 44 further provides for controlling the amount of fuel 34 injected into the combustion chamber 32 responsive to an associated power level command 46, which in turn controls rotational speed N.sub.2 of the high -pressure spool 22, and as a result, the power generated by the two-spool turboshaft engine 12, 12.1.  col. 5 lines 15-19: the mass air flow, P.sub.i and T.sub.i are the pressure and temperature, respectively, at the inlet of the compressor, T.sub.Std is the standard atmospheric temperature at sea level, e.g. 518.67 degrees Rankine, and P.sub.Std is the standard atmospheric pressure at sea level, & col. 7 lines 40-65: For example, for a two-spool turboshaft engine 12, 12.2 used as a turboprop engine, the associated input conditions include altitude and associated ambient pressure P.sub.0, air speed Mn, ambient temperature T.sub.0, shaft load torque, and input fuel flow rate, wherein the air speed Mn in combination with the ambient pressure P.sub.0 and ambient temperature T.sub.0 provide for determining the associated pressure P.sub.1 and temperature T.sub.1 at the inlet 28 of the low -pressure compressor 14. Given these inlet conditions, the mathematical engine model 84 then provides for determining the resulting rotational speeds N.sub.1, N.sub.2 of the low 14 and high 20 pressure compressors, the associated pressures P.sub.1, P.sub.2, P.sub.3 and temperatures T.sub.1, T.sub.2, T.sub.3 at the inlets 28, 30 and outlets 30, 32 of the low 14 and high 20 pressure compressors, and the associated mass air flow W.sub.A and corrected mass air flows 74.1, 74.2 of the low 14 and high 20 pressure compressors.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boyce to incorporate the teaching of retrieving operating parameters of the turboshaft engine according to its thermodynamic model stored in the non-volatile memory, the operating parameters including aircraft speed, compressor and power shaft speeds, and ambient pressure and temperature referenced to sea level standard  of Lickfold in order to regulate the rotational speed N.sub.1 of the low -pressure compressor (see at least Lickfold, col. 3 lines 49-51).
Vega teaches
calculating for the turboshaft engine, using an engine thermodynamic model, the predicted mass inlet air flow value W1 from the operating parameters (see at least Vega, para. [0023]: In addition, a physics-based model, such as a thermodynamic model, may be used that uses as input data from other sensors (e.g., fuel usage, air flow, temperature, pressure, knock, and/or vibration, etc.) in the gas turbine engine system 10 disposed at other locations, such as on the compressor 30, the fuel nozzle 18, the combustor 22, the turbine 24, the shaft 28, the exhaust 26, and/or the load 34. The thermodynamic model may be used to make an estimation of the performance (e.g., speed, fuel usage, temperature, pressure) of the gas turbine engine system 10. With the performance of the gas turbine engine system 10 thus derived, the computing device 14 may calculate an estimated air flow or mass in the gas turbine engine system 10 that was used to arrive at the estimated gas turbine engine system 10 performance.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boyce to incorporate the teaching of calculating for the turboshaft engine, using an engine thermodynamic model, the predicted mass inlet air flow value W1 from the operating parameters of Vega in order to derive how much air mass or flow is traversing through the duct 50 according to the operating conditions of the gas turbine engine system 10. (see at least Vega, para. [0025]).
deGaribody teaches
wherein the air inlet filter condition is continuously displayed (see at least deGaribody, para. [0024]: In some examples, the methods and apparatus disclosed herein provide real time mass airflow data (e.g., air mass flow rate) to a vehicle controller (e.g., a Full Authority Digital Engine Controller (FADEC), an automobile central controller, etc.) and the vehicle controller determines or adjusts the mass fuel flow to a combustion engine based on the mass airflow data. & para. [0044-0046]: In the illustrated example, the example vehicle data system 500 includes an engine 502, a laser sensor system 504, an operating parameter/air data monitor 506, and a vehicle controller 508. The engine 502 of the illustrated example may be an aircraft engine (e.g., a turbofan or turbojet engine, the example engines 108, 110, 204 and 206 of FIGS. 1 and 2, the example aircraft engine 300 of FIGS. 3 and 4, etc.), an automobile engine (e.g., an internal combustion engine), and/or any other engine that can be implemented with an example inlet laser sensor such as, for example, the laser sensor 340 of FIG. 3. The laser sensor system 504 of the illustrated example includes a signal processor 510 and an air mass flow rate system 512. The signal processor 510 of the illustrated example communicatively couples and/or receives one or more data or signals 513 (e.g., raw data) generated by an inlet laser sensor 514 positioned at an inlet 516 of the engine 502. In addition, the air mass flow system rate system 512 is communicatively coupled to the operating parameter/air data monitor 506, which provides information or data 520 (e.g., air conditions) of the vehicle such as, for example, vehicle speed, an angle of attack of the vehicle, an altitude of the vehicle, static and/or dynamic air pressures, etc. The vehicle controller 508 is also communicatively coupled to the operating parameter/air data monitor 506 and receives the data 520 from the operating parameter/air data monitor 506 to determine a mass fuel flow value based on the data 520 provided by the operating parameter/air data monitor 506 and the air mass flow rate 522 provided by the air mass flow rate system 522.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boyce to incorporate the teaching of the air inlet filter condition is continuously displayed of deGaribody in order to determine airflow conditions at an inlet of an engine (see at least deGaribody, para. [0032]).

As per claim 10 Boyce does not explicitly disclose
wherein the graphical characteristic curve set comprises:
19a first curve representing a characteristic for a clean air inlet filter, dPclean versus W1, and20 a second curve a characteristic for a maximum allowable restriction of the air inlet filter, dPmax 21versus m1.
Moore teaches
wherein the graphical characteristic curve set comprises:
19 a first curve representing a characteristic for a clean air inlet filter, dPclean versus W1, and20 a second curve a characteristic for a maximum allowable restriction of the air inlet filter, dPmax 21versus m1, dPmax 21 versus m1 (see at least Moore, Fig. 3 & para. [0033-0034]: with reference to FIG. 3, the pressure based use life computation module 38 retrieves from the dirty filter data datastore 30 a first pressure value (B.sub.1) that corresponds to the mass airflow (m.sub.1) on the curve 100 that is associated with the intake air temperature data 53 for the dirty filter and retrieves a second pressure value (B.sub.2) that corresponds to the mass airflow (m.sub.2) on the curve).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boyce to incorporate the teaching of wherein the graphical characteristic curve set comprises a first curve representing a characteristic for a clean 

As per claim 11 Boyce does not explicitly disclose
wherein the step of receiving comprises the step of:
digitizing the real time transducer value dPx and storing the digitized value dPxin a random access memory.
deGaribody teaches
wherein the step of receiving comprises the step of:
digitizing the real time transducer value dPx and storing the digitized value dPx in a random access memory (see at least deGaribody, para. [0032]: The engine 302 of the illustrated example includes one or more pressure sensors 327 (e.g., pressure transducers) and/or one or more temperature sensors 329 (e.g., thermocouples) positioned downstream from the fan 310 and/or the inlet 312. More specifically, the pressure sensors 327 and/or the temperature sensors 329 detect the pressure and temperature of the air at different locations downstream from the inlet 312 and upstream from the combustion chamber 320. The pressure and temperature information provided by the respective pressure and temperature sensors 327 and 329, along with other air data information provided by an air data monitor system & para. [0054]: The aggregate count sensor 702 communicates the signals 513 to the aggregate count sensor data processor 704. The example aggregate count sensor data processor 704 converts such information to computer processable electronic signals 518 that may be used to determine the desired characteristics or parameters of the air flowing through the engine inlet 516. For example, the aggregate count sensor data processor 704 may include, for example, an analog to digital (A/D) converter and/or an optical transducer to convert the data from the inlet laser sensor 514 to the electronic signals 518 (e.g., digital electronic signals).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boyce to incorporate the teaching of digitizing the real time transducer value dPx and storing the result in a random access memory of deGaribody in order to determine airflow conditions at an inlet of an engine (see at least deGaribody, para. [0032]).

As per claim 12 Boyce does not explicitly disclose
wherein the step of calculating the percentage restriction comprises the steps of:
entering a graphical plot of filter restriction characteristics along an independent variable corresponding to the calculated mass inlet air flow value W1 at a time t1 retrieved from the random access memory;  
selecting values for dPclean and dPmax where the mass inlet air flow value W1 crosses the filter restriction characteristics;
applying an algorithm to the selected values for dPclean and dPmax and the received real time transducer value dPx to determine the percentage restriction at the time tl; and
storing the resulting percentage restriction in a register of the flight control computer system.
Moore teaches
entering a graphical plot of filter restriction characteristics along an independent variable corresponding to the calculated mass inlet air flow value W1 at a time tl retrieved from the (see at least Moore, Fig. 3 & para. [0033-0034]: with reference to FIG. 3, the pressure based use life computation module 38 retrieves from the dirty filter data datastore 30 a first pressure value (B.sub.1) that corresponds to the mass airflow (m.sub.1) on the curve 100 that is associated with the intake air temperature data 53 for the dirty filter and retrieves a second pressure value (B.sub.2) that corresponds to the mass airflow (m.sub.2) on the curve);  
selecting values for dPclean and dPmax where the mass inlet air flow value W1 crosses the filter restriction characteristics (see at least Moore, Fig. 3 & para. [0033-0034]: with reference to FIG. 3, the pressure based use life computation module 38 retrieves from the dirty filter data datastore 30 a first pressure value (B.sub.1) that corresponds to the mass airflow (m.sub.1) on the curve 100 that is associated with the intake air temperature data 53 for the dirty filter and retrieves a second pressure value (B.sub.2) that corresponds to the mass airflow (m.sub.2) on the curve); 
applying an algorithm to the selected values for dPclean and dPmax and the received real time transducer value dPx to determine the percentage restriction at the time tl (see at least Moore, Fig. 3 & para. [0033-0034]: The pressure based use life computation module 38 then computes the use life 58 based on a pressure differential computed from the sensed pressure P.sub.1 and sensed the pressure P.sub.2, and the retrieved pressure values A.sub.1, A.sub.2, B.sub.1, and B.sub.2. For example the pressure based use life computation module computes the use life 58 based on the following equation: UL 1 (%) = 100 .times. (B2 - B1) + (P2 - P1) (B2-A2)-(B -A1).); and
storing the resulting percentage restriction in a register of the vehicle control computer system (see at least Moore, para. [0027]: The filter age data datastore 34 stores estimated life data for an average filter. The data may be determined based on an average (or other value) of air filters. The life data can be stored in an interpolated lookup table. In various embodiments, the lookup table is indexed by age. In such embodiments, the life data indicates a life value (in percent) for an air filter at a particular age (in years). As shown in FIG. 4, the life data and age data can correspond to a curve 108, where the x-axis 110 represents age and the y-axis 112 represents life.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boyce to incorporate the teaching of entering a graphical plot of filter restriction characteristics along an independent variable corresponding to the calculated mass inlet air flow value W1 at a time tl retrieved from the random access memory, selecting values for dPclean and dPmax where the mass inlet air flow value W1 crosses the filter restriction characteristics, applying an algorithm to the selected values for dPclean and dPmax and the received real time transducer value dPx to determine the percentage restriction at the time tl, and storing the resulting percentage restriction in a register of the vehicle control computer system of Moore in order to predict and notify a user of a use life of the air filter (see at least Moore, para. [0015]).

As per claim 13 Boyce discloses
displaying an alert to a pilot of the aircraft(see at least Boyce, para. [0035-0036]: an alert may be provided in the aircraft that is indicative of filter restriction when a pressure differential between the internal pressure in the clean air space 116 and the external pressure deviates by a selected amount. In one or more embodiments, the aircraft 100 may include a display module 101 to convey the alert to the user or anyone else positioned within the aircraft 100 (or the alert may be delivered to anyone else that may not be positioned within the aircraft 100) about the status of the health of the filter system 112.).
Boyce does not explicitly disclose
retrieving the stored percentage restriction.
Moore teaches 
retrieving the stored percentage restriction indicate a notification of the percentage (see at least Moore, para. [0035-0039]: The age based use life computation module 40 then determines a use life 64 based on the age. For example, as shown in greater detail with regard to FIG. 4, the age based use life computation module 40 retrieves from the filter age data datastore 34 a use life (in percent) that corresponds to the determined age (in years). The age based use life 64 is set equal to the retrieved value; The notification determination module 46 receives as input the actual use life 66 and the peak engine power loss data 68. The notification determination module 46 generates notification signals 70 and/or notification messages 72 to notify the user based on the use life 66 and/or the peak engine power loss data 68.; the notification determination module 46 generates the notification signals 70 and/or messages 72 when the use life 66 indicates that the life of the air filter 14 is near complete (e.g., when the use life 66 is less than a threshold).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boyce to incorporate the teaching of retrieving the stored percentage restriction indicate a notification of the percentage of Moore in order to predict and notify a user of a use life of the air filter (see at least Moore, para. [0015]).

As per claim 14 Boyce does not explicitly disclose

the current value W1 is determined by the engine thermodynamic model according to values for aircraft speed, ambient temperature and pressure, and the compressor and power shaft speeds of a gas generator portion and a power turbine of the turboshaft engine.
Moore teaches
wherein the processing algorithm comprises: a function expressed as R = (dPx - dPclean) / (dPmax - dPclean) X 100 where R is the percentage restriction evaluated at a current value W1 of mass air flow at the air inlet to the engine at the time t1, dPc = value of dP for a clean filter at W1, dPmax = value of dP for a clogged filter at Wl, and dPx = transducer value of dP at Wl (see at least Moore, para. [0033-0034]: The pressure based use life computation module 38 then computes the use life 58 based on a pressure differential computed from the sensed pressure P.sub.1 and sensed the pressure P.sub.2, and the retrieved pressure values A.sub.1, A.sub.2, B.sub.1, and B.sub.2. For example the pressure based use life computation module computes the use life 58 based on the following equation: 
UL 1 (%) = 100 .times. ( B 2 - B 1 ) + ( P 2 - P 1 ) ( B 2 - A 2 ) - ( B 1 - A 1 ) . ( 1 )).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boyce to incorporate the teaching of a processing algorithm comprises a function of Moore in order to predict and notify a user of a use life of the air filter (see at least Moore, para. [0015]).
Lickfold teaches
 (see at least Lickfold, col. 3 lines 40-60:for example, by controlling the controllable load 38 so as to regulate one of the rotational speed N.sub.1 of the low -pressure spool 16 or the corresponding rotational speed N.sub.2 of the high -pressure spool 22 responsive to the other of the rotational speed N.sub.2 of the high -pressure spool 22 or the corresponding rotational speed N.sub.1 of the low -pressure spool 16. The controller 44 further provides for controlling the amount of fuel 34 injected into the combustion chamber 32 responsive to an associated power level command 46, which in turn controls rotational speed N.sub.2 of the high -pressure spool 22, and as a result, the power generated by the two-spool turboshaft engine 12, 12.1.  col. 5 lines 15-19: the mass air flow, P.sub.i and T.sub.i are the pressure and temperature, respectively, at the inlet of the compressor, T.sub.Std is the standard atmospheric temperature at sea level, e.g. 518.67 degrees Rankine, and P.sub.Std is the standard atmospheric pressure at sea level, & col. 7 lines 40-65: For example, for a two-spool turboshaft engine 12, 12.2 used as a turboprop engine, the associated input conditions include altitude and associated ambient pressure P.sub.0, air speed Mn, ambient temperature T.sub.0, shaft load torque, and input fuel flow rate, wherein the air speed Mn in combination with the ambient pressure P.sub.0 and ambient temperature T.sub.0 provide for determining the associated pressure P.sub.1 and temperature T.sub.1 at the inlet 28 of the low -pressure compressor 14. Given these inlet conditions, the mathematical engine model 84 then provides for determining the resulting rotational speeds N.sub.1, N.sub.2 of the low 14 and high 20 pressure compressors, the associated pressures P.sub.1, P.sub.2, P.sub.3 and temperatures T.sub.1, T.sub.2, T.sub.3 at the inlets 28, 30 and outlets 30, 32 of the low 14 and high 20 pressure compressors, and the associated mass air flow W.sub.A and corrected mass air flows 74.1, 74.2 of the low 14 and high 20 pressure compressors.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boyce to incorporate the teaching of the current value W1 is determined by the engine thermodynamic model according to values for aircraft speed, ambient temperature and pressure, and the compressor and power shaft speeds of a gas generator portion and a power turbine of the turboshaft engine of Lickfold in order to regulate the rotational speed N.sub.1 of the low -pressure compressor (see at least Lickfold, col. 3 lines 49-51).

As per claim 15 Boyce discloses
the aircraft equipped with a flight control computer system and powered by the  turboshaft engine is a rotorcraft (see at least Boyce, para. [0028-0029]: a filter system 112 mounted on an aircraft 100 is depicted in FIG. 1. In this embodiment, the aircraft 100 is a helicopter although the filter systems described herein may, in one or more embodiments, be useful with, e.g., fixed wing aircraft; The aircraft 100 depicted in FIG. 1 includes a fuselage 102, rotors 104, and two aircraft engines 106 located on opposite sides of the aircraft 100 below rear rotor 104 (although only one engine 106 is seen in FIG. 1). The aircraft engine 106 may be in the form of a turbine engine, a piston engine, or another type of engine suitable for driving the rotors 104 to provide lift and/or thrust for the aircraft 100.).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628. The examiner can normally be reached Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/M.A.A./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Angelina Shudy/Primary Examiner, Art Unit 3668